DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher McDonald, reg 41,533 on 03/21/2022.

The application has been amended as follows: 
Claims 11 and 12 have been amended to depend from claim 1. 

Allowable Subject Matter
Claims 1, 3-12, 14-15, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipated nor renders obvious the claimed machine and method of working on a sheet of material. Comprising; in regards to claim 1, a fixed frame that defines a support plane for said sheet; a feeder configured to feed said sheet in a first longitudinal direction along said support plane; at least a first transverse guide member disposed in a transverse direction, substantially perpendicular to said first longitudinal direction; a transverse working head, provided with a first cutting tool and/or a first creasing tool and guided by said first transverse guide member, to selectively carry out transverse cuttings and/or creasings on said sheet; one or more longitudinal working heads, each provided with a second cutting tool and/or a second creasing tool to selectively carry out longitudinal cuttings and/or creasings on said sheet, and each selectively positionable in a desired transverse position, guided by at least a second transverse guide member . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731